Citation Nr: 1224375	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  11-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a disability manifested by breathing problems, including chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO denied the Veteran's claims for service connection.  In September 2010, the Veteran filed a notice of disagreement (NOD) as to all of the issues.  The RO issued a statement of the case (SOC) in July 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.  

In his August 2011 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In March 2012, the RO notified the Veteran that his requested hearing was scheduled for May 2012. Although the hearing notification letter was not returned by the U.S. Postal service as undeliverable, the Veteran failed to appear for the hearing, and has not requested that the hearing be rescheduled.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2011).

In June 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).








FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran does not contend, and the evidence does not indicate, that he was exposed to an herbicide agent (i.e., Agent Orange) during military service.  

3.  The Veteran does not contend, and the evidence does not indicate, that diabetes mellitus was present in service or for years thereafter, and there is no competent evidence or opinion that there exists a medical nexus between the Veteran's current type 2 diabetes mellitus and service.

4.  The Veteran does not contend, and the evidence does not indicate, that a heart disability, to include ateroseptal myocardial infarction (MI) and nonsustained ventricular tachycardia, was present in service or for years thereafter, and there is no competent evidence or opinion that there exists a medical nexus between any current heart disability and service.

5.  Although the Veteran has asserted experiencing breathing problems, including COPD, related to service, pertinent medical evidence indicates that the Veteran does not have an underlying disability manifested by breathing problems.  

6.  The Veteran does not contend, and the evidence does not indicate, that prostate cancer was present in service or for years thereafter, and there is no competent evidence or opinion that there exists a medical nexus between any current residuals of prostate cancer and service.

7.  The Veteran does not contend, and the evidence does not indicate, that hypertension was present in service or for years thereafter, and there is no competent evidence or opinion that there exists a medical nexus between any current hypertension and service.

8.  Although the Veteran has complained of eye problems, pertinent medical evidence indicates that the Veteran does not have an underlying bilateral eye disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for type 2 diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).

2.  The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).

3.  The criteria for service connection for a disability manifested by breathing problems, including COPD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

4.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).

5.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

6.  The criteria for service connection for a bilateral eye disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2010 rating decision reflects the initial adjudication of the claims after the issuance of this letter.  Hence, the April 2010 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records as well as post-service private treatment records identified by the Veteran (i.e., St. Francis Hospital records).  Also of record and considered in connection with the claims are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with any of the claims for service connection, prior to appellate consideration, is required.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with any of his claims for service connection on appeal.  However, as will be discussed below, given the facts pertinent to each claim, no such examination or medical opinion is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain chronic diseases, to include cardiovascular-renal disease (including hypertension), diabetes mellitus (type 1 or 2), and malignant tumor, that are manifested to a compensable degree within a prescribed period after service (one year for cardiovascular-renal disease, diabetes mellitus, and malignant tumor).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Additionally, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975) and for veterans in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied (for the period beginning on April 1, 1968, and ending on August 31, 1971).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type 2 diabetes mellitus, ischemic heart disease (including old MI), and prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

In the present case, the Veteran's service treatment records are unavailable, as the National Personnel Records Center (NPRC) reported that the records may have been destroyed in a fire at that facility in 1973.  Moreover, RO efforts to search for alternative records were unsuccessful.  In this regard, by letters dated in May 2010 and June 2010, the RO notified the Veteran of the unavailability of his service treatment records and requested that he provide additional information and/or evidence which might aid in reconstructing his service record and/or substantiating his claims for service connection.  The Veteran did not reply to these requests.  Regardless, the Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As noted below, the Board's analysis of each claim under consideration has been undertaken with these heightened duties in mind.

A. Diabetes Mellitus, Heart Disability, and Prostate Cancer

With regard to the Veteran's claims for service connection for diabetes mellitus, heart disability, and prostate cancer, his initial application for benefits indicates an onset of diagnosis and treatment for these disabilities in 2000, 2007, and 2002, respectively.  Private medical records confirm treatment for diabetes mellitus and note a diagnosis dated sometime between 1998 and 2000.  With respect to the heart, a May 2004 private medical record notes an abnormal EKG suggestive of old ateroseptal MI; an August 2009 hospital discharge report notes a diagnosis of nonsustained ventricular tachycardia (V-tach).  A review of the private medical evidence fails to indicate when prostate cancer was diagnosed or describe any current residuals, however, a December 2003 emergency department note confirms a history of such disease.  

At the outset, the Board notes that the Veteran has never contended his diabetes mellitus, heart disability, or prostate cancer, are the result of exposure to an herbicide agent during military service.  Further, a review of the record fails to reveal any evidence which indicates that the Veteran may have been exposed to an herbicide agent during service, to include any service in Vietnam and/or in or near the Korean DMZ during the presumptive period(s).  As such, the Veteran is not entitled to presumptive service connection for these disabilities pursuant to 38 C.F.R. § 3.309(e).  

However, this does not end the Board's inquiry.  When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir.1994).  In this case, as discussed below, the Board finds there is no other basis for an award of service connection for diabetes mellitus, heart disability, or prostate cancer, in this case.  

Here, the Veteran's service treatment records are unavailable for review.  However, as noted above, the Veteran himself does not contend that diabetes mellitus, heart disability, or prostate cancer manifested during his period of military service.  Rather, as reported on his initial application for benefits, he did not receive any diagnosis and/or treatment for his claimed disabilities until more than forty years after separation from service.  Furthermore, the Veteran has not asserted that he experienced any symptoms, persistent or intermittent, associated with these claimed disabilities either during or since service.  

Absent competent evidence indicating diabetes mellitus, cardiovascular disability, or malignant tumor (i.e., prostate cancer) within one year of the Veteran's separation from service, the Board finds that service connection may not be awarded for any of these disabilities on a presumptive basis as a chronic disability defined in 38 C.F.R. § 3.309(a).  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability (i.e., at least 40 years in this case for each disability) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, the lack of any evidence (or even lay assertions) of symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Thus, in order to establish service connection, there must be some competent evidence establishing that diabetes mellitus, cardiovascular disability, or prostate cancer were incurred during service.  See 38 C.F.R. § 3.303(d).

However, there is no competent evidence or opinion even suggesting that there exists a medical nexus between diabetes mellitus, old ateroseptal MI, nonsustained V-tach, or prostate cancer diagnosed so many years after the Veteran's discharge and any incident of service.  None of the medical treatment records reflect any such opinion(s) or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  

With regard to VA's duty to assist veterans by obtaining a medical examination and/or opinion, the Board finds that none of these claims meet the fundamental requirements necessary to obtain such opinion.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has current disabilities (diabetes mellitus, old ateroseptal MI, nonsustained V-tach, and residuals of prostate cancer), but there is nothing to indicate that these disabilities may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran himself does not contend that he experienced any symptoms related to these disabilities during service or for many decades after service.  Additionally, there is no medical or other persuasive evidence which suggests any of these current disabilities is related to service.  

Moreover, in the absence of evidence of an in-service disease or injury, a remand of this case for an examination or to obtain an opinion as to the etiology of the Veteran's claimed diabetes mellitus, heart disability, or prostate cancer would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disabilities and his military service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of these claims.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

Simply stated, referral of these claims for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2011).  Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's claimed type 2 diabetes mellitus, heart disability, or prostate cancer.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between diabetes mellitus, heart disability, or prostate cancer and service, the Board notes that the matter of the etiology of each of these disabilities is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matter upon which each of these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, any lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for diabetes mellitus, heart disability, and prostate cancer must be denied.  In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Breathing Problems/COPD and Bilateral Eye Disability

On his initial application for benefits, the Veteran indicated that he was exposed to asbestos during service and that he was claiming breathing problems, including COPD, related to such exposure.  He also claimed service connection for a bilateral eye disability; he noted an onset of diagnosis and treatment for this claimed condition in 2005.  

As previously noted, service connection requires a finding of current disability that is related to an injury or disease in service.  Watson, 4 Vet. App. at 309; see also Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143.  Here, review of the medical evidence of record indicates that the Veteran does not have, and has not at any point pertinent to this appeal had, a diagnosed disability manifested by breathing problems and/or an eye disability.  With regard to breathing problems, a May 2004 pulmonologist consultation notes no history of prior lung disease; it also indicates the Veteran denied any shortness of breath, cough, sputum, or history of asbestos exposure.  More recently, private medical records dated in October 2006 indicate a negative history of COPD and subjective denial of shortness of breath and wheezing.  As for his claimed eye disability, the medical evidence of record is completely silent for any mention of eye problems.  

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As the appellant is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a disability manifested by breathing problems, including COPD, or an eye disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

Furthermore, on this record, the Board finds that VA is not required to obtain any medical examination and/or opinion as to whether the Veteran has any current disability manifested by breathing problems and/or bilateral eye disability that is medically related to the Veteran's service.  As discussed above, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(a); 3.159(c)(4); see also McLendon, 20 Vet. App. at 83.  

Here, the Veteran does not assert any diagnosis and/or treatment for either disability during service, and post-service medical evidence is silent for these disabilities.  Furthermore, the evidence of record does not indicate any persistent or recurrent symptoms of either a disability manifested by breathing problems or a bilateral eye disability that may be associated with service.  Thus, because the first essential criterion for a grant of service connection - evidence of a current disability upon which to predicate a grant of service connection - has not been met, the current record does not reflect even a prima facie claim for service connection for the claimed disabilities.  Under these circumstances, VA has no obligation to obtain any medical opinion commenting upon the existence and etiology of the Veteran's claimed disability manifested by breathing problems or bilateral eye disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

For all the foregoing reasons, the Board finds that the claims for service connection for a disability manifested by breathing problems, including COPD, and a bilateral eye disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

C. Hypertension

Turning to the Veteran's final claim on appeal - service connection for hypertension - the Board notes that his initial application for benefits indicates an onset of diagnosis and treatment for hypertension in 2002.  Review of the medical evidence of record reflects a history of hypertension as early as January 2003, and an October 2006 diabetes consult notes a history of hypertension dating back approximately five years (i.e., 2001).  

As previously discussed, the Veteran's service treatment records are unavailable for review.  However, similar to his other disabilities on appeal, the Veteran himself does not contend that hypertension manifested during his period of military service.  Rather, he reported that he did not receive a diagnosis and/or treatment for this disease until more than forty years after separation from service.  Furthermore, the Veteran has not asserted that he experienced any symptoms, persistent or intermittent, associated with hypertension (i.e., high blood pressure) either during or since service.  

Absent competent evidence indicating hypertension within one year of the Veteran's separation from service, the Board finds that service connection may not be awarded for hypertension on a presumptive basis as a chronic disability defined in 38 C.F.R. § 3.309(a).  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a disability (i.e., approximately 48 years in this case) is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333; Shaw, 3 Vet. App. at 365.  Here, the lack of any evidence (or even lay assertions) of symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Thus, in order to establish service connection, there must be some competent evidence establishing that hypertension incurred in service.  See 38 C.F.R. § 3.303(d).

However, there is no competent evidence or opinion even suggesting that there exists a medical nexus between hypertension diagnosed so many years after the Veteran's discharge and any incident of service.  None of the medical treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  And as above, the Board finds that the Veteran's claim for service connection for hypertension does not meet the fundamental requirements necessary to obtain a medical examination and/or opinion regarding the question of etiology.  

Here, the Veteran has demonstrated that he has a current diagnosis of hypertension, but there is nothing to indicate that this disability may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran himself does not contend that he experienced any symptoms related to hypertension during service or for many decades after service.  Additionally, there is no medical or other persuasive evidence which suggests hypertension is related to service.  

In the absence of evidence of an in-service disease or injury, a remand of this case for an examination or to obtain an opinion as to the etiology of the Veteran's claimed hypertension would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's hypertension and his military service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of the claim.  The Court has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann, 5 Vet. App. at 233; Reonal, 5 Vet. App. at 461.  

Simply stated, referral of this claim for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles, 16 Vet. App. at 374-75; 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of the Veteran's claimed hypertension.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Finally, the Board emphasizes that, as the Veteran simply cannot meet the required elements of his claim on the basis of lay assertions, alone, to whatever extent he and his representative assert that there exists a medical relationship between current hypertension and service, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical nexus upon which this claim turns is a matter within the province of trained professionals.  See Jones, 7 Vet. App. at 137-38.  As the Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for hypertension must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

	
ORDER

Service connection for type 2 diabetes mellitus is denied.

Service connection for a heart disability is denied.

Service connection for a disability manifested by breathing problems is denied.

Service connection for prostate cancer is denied.

Service connection for hypertension is denied.

Service connection for a bilateral eye disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


